PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/007,876
Filing Date: 13 Jun 2018
Appellant(s): Applied Materials, Inc.



__________________
Chad Dougherty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	The cited prior art along with the skill and knowledge of a person of ordinary skill in the art discloses all elements of Independent Claim 1.
	i)	Plasma cleaning of a processing chamber using a halogen-containing gas mixture to remove residual high-k dielectric materials including zirconium dioxide and hafnium dioxide is known in the art.
As discussed in the Final Office Action dated September 9, 2021, Ji explicitly discloses the following elements of claim 1 (Ji Fig. 1A is included below):

    PNG
    media_image2.png
    679
    515
    media_image2.png
    Greyscale


A method for cleaning a processing chamber comprising:
Ji Fig. 1A, ref.#30 and paragraph [0082] disclosing chamber cleaning of reaction chamber 30
introducing a reactive species into a process volume of the processing chamber,
Ji Fig. 1A, ref.#20 and paragraph [0082] disclosing the introduction of reactive agent 20
having a residual high-k dielectric material formed over one or more interior surfaces that define the process volume of the processing chamber,
Ji Fig. 1A, ref.#40 and paragraph [0082] disclosing a residual high-k dielectric material 40 on the interior surface of the chamber 30.
reacting the residual high-k dielectric material with the reactive species to form a volatile product, and
Ji paragraph [0015] explicitly stating “reacting the substance with a reactive agent to form a volatile product.
removing the volatile product from the processing chamber,
Ji paragraph [0015] explicitly stating “removing the volatile product from the reactor to thereby remove the substance from the surface.” 
wherein the reactive species is formed from a halogen-containing gas mixture, and
Ji paragraph [0035] explicitly disclosing “BCl3 and Cl2” included in the gas mixture.
wherein the residual high-k dielectric material is selected from zirconium dioxide and hafnium dioxide.
Ji paragraph [0030] explicitly disclosing that the substance to be removed can be zirconium dioxide and hafnium dioxide.


Ji explicitly discloses that plasma cleaning of a processing chamber using a halogen-containing reactive species to remove residual high-k dielectric material, such as zirconium dioxide and hafnium dioxide, is known in the art and does not provide patentable significance.
The differences between Ji and the recitations of claim 1 are the plasma chamber material (stainless steel) and the substrate holder material (aluminum surface with a protective coating comprising an alumina material and a yttrium-containing material).  As discussed in greater detail below, stainless steel plasma chambers are well known in the art as well as electrostatic chucks made from aluminum with a yttrium-containing material and alumina in plasma chambers.  Appellant’s claim 1 is merely reciting the use of known materials for the plasma chamber and the plasma chamber components.

ii)	Plasma chambers and chamber components made from stainless steel are known in the art and does not provide patentable significance.
As discussed above, Ji discloses the plasma cleaning of a plasma chamber using a halogen-containing reactive species to remove a high-k dielectric material, such as zirconium dioxide and hafnium dioxide; however, Ji does not explicitly disclose the materials of the plasma chamber and its components.  Use of a plasma processing chamber comprising stainless steel is well known in the art and does not provide patentable significance. For example, Hanawa discloses a similar plasma cleaning method for a plasma processing chamber wherein the chamber comprises stainless steel (see Hanawa paragraphs [0006]-[0007] and [0030] disclosing that stainless steel is a known material used in plasma processing chambers).  Furthermore, Parkhe also discloses a similar plasma processing system and method wherein the chamber comprises stainless steel (see Parkhe paragraph [0018] disclosing that stainless steel is a known, suitable material for a plasma processing chamber).  It would have been obvious to use stainless steel as the material for the plasma chamber since stainless steel is known to be relatively corrosion free, has a high reflectance and low emissivity, has a slow rate of oxidation, is conductive (see Hanawa paragraphs [0007] and [0030]) and Hanawa explicitly states that stainless steel “may be effectively utilized to facilitate plasma formation” (Hanawa paragraph [0007]).

iii)	Plasma chamber components, including a substrate-receiving surface of a substrate support assembly, made from an aluminum surface with a protective coating comprising alumina and a yttrium-containing material are known in the art and does not provide patentable significance.
As discussed above, Ji discloses the plasma cleaning of a plasma chamber using a halogen-containing reactive species to remove a high-k dielectric material, such as zirconium dioxide and hafnium dioxide; however, Ji does not explicitly disclose the materials of the plasma chamber and its components.  First, it is noted that plasma chamber components made from an aluminum surface with a protective coating comprising alumina and a yttrium-containing material are known in the art.  Both Hanawa and Parkhe disclose that the components in the plasma processing chamber can comprise an aluminum support surface with a protective coating comprising alumina and a yttrium-containing material (see Hanawa paragraphs [0014]-[0016], [0029]-[0031], [0048]-[0049] and [0065] and claims 3 and 4 where the plasma chamber components can comprise an aluminized steel layer and that the coating can comprise a combination of alumina and a yttrium-containing material; see Parkhe paragraphs [0018] and [0022] disclosing a substrate support with an aluminum base material as well as a protective coating 118 comprising a yttrium-containing protective coating).
While the combination of Ji, Hanawa and Parkhe does not explicitly disclose that the substrate support surface comprises an aluminum support with a yttrium-containing material disposed on an alumina material, Sun discloses a similar plasma processing chamber, including a plasma cleaning process (see Sun paragraph [0004]), wherein the substrate holder (chuck) can comprise aluminum with layers of a protective coating including alumina and a yttrium-containing material (see Sun paragraphs [0022], [0064], claims 1 and 5 explicitly disclosing that an electrostatic chuck comprising Al or Al2O3 and a ceramic coating comprising Y2O3 and Al2O3 or Y4Al2O9).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a substrate support surface that comprises an aluminum support with a yttrium-containing material disposed on an alumina material and the results would have been predictable as well as to protect the chamber and components from corrosion (see, e.g., Sun paragraph [0004] disclosing the benefits of chamber materials that are resistant to plasmas to minimize particle contamination as well as materials having superior plasma resistance, lower costs, superior flexural strength and/or thermal shock resistance).

iv)	The recitation “wherein a removal rate of the residual high-k dielectric material is greater than a removal rate of the yttrium-containing material coated on the at least one aluminum surface” is merely reciting that the plasma cleans the chamber by removing the residual high-k dielectric material and does not remove the chamber component material. 
Since the combination of Ji, Hanawa and Sun disclose the same steps of introducing a reactive species from BCl3 gas to remove residual high-k dielectric material from a plasma chamber and components comprising an aluminum surface with a yttrium-containing protective coating, it is inherent or reasonably expected that the high-k dielectric material has a greater removal rate than the yttrium-containing protective coating since the purpose of the cleaning method disclosed by Ji is to remove the high-k dielectric material residues from the chamber surfaces and that a yttrium-containing protective coating is highly chlorine resistive (see Ji paragraph [0015] and Hanawa paragraph [0065]).  To argue that the combination of Ji, Hanawa and Sun does not disclose that the removal rate of residual high-k material is greater than the chamber component material would mean that the plasma cleaning process is no longer cleaning the plasma chamber but is now damaging the plasma chamber by removing/etching the chamber components via the plasma.  Such an argument would render the plasma chamber cleaning process inoperable.

B)	The cited prior art discloses that stainless steel plasma chambers are well known in the art.
	Regarding Appellant’s arguments that Ji does not render obvious a stainless steel surface of at least one sidewall (see Appeal Brief Argument (A) starting on page 8), Appellant argues that the Examiner made unsupported conclusory statements in concluding that use of a processing chamber with interior sidewalls comprising stainless steel is well known in the art and does not provide patentable significance (see Appeal Brief page 9).  As discussed in the Final Office Action as well as above, both Hanawa and Parkhe disclose a similar plasma cleaning method for a plasma processing chamber wherein the chamber comprises stainless steel (see Hanawa paragraphs [0006]-[0007] and [0030] disclosing that stainless steel is a known material used in plasma processing chambers; Parkhe paragraph [0018] disclosing that stainless steel is a known, suitable material for a plasma processing chamber).  It would have been obvious to use stainless steel as the material for the plasma chamber since stainless steel is known to be relatively corrosion free, has a high reflectance and low emissivity, has a slow rate of oxidation, is conductive (see Hanawa paragraphs [0007] and [0030]) and Hanawa explicitly states that stainless steel “may be effectively utilized to facilitate plasma formation” (Hanawa paragraph [0007]).  Appellant is merely claiming a well-known material, stainless steel, that is used in plasma processing chambers.

C)	The cited prior art discloses the use of aluminum surfaces with a protective coating comprising alumina and a yttrium-containing material in plasma chamber components, including a substrate-receiving surface of a substrate support assembly like an electrostatic chuck.
	Regarding Appellant’s arguments to Hanawa (see Appeal Brief Argument (B) starting on page 9) and Parkhe (see Appeal Brief Argument (C) starting on page 11) with respect to the protective coating on the substrate-receiving surface, Appellant is arguing against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both Hanawa and Parkhe are relied upon for the disclosure that stainless steel plasma chambers are known in the art (as discussed above).  Both Hanawa and Parkhe also disclose that the components in the plasma processing chamber can comprise an aluminum support surface with a protective coating comprising alumina and a yttrium-containing material (see Hanawa paragraphs [0014]-[0016], [0029]-[0031], [0048]-[0049] and [0065] and claims 3 and 4 where the plasma chamber components can comprise an aluminized steel layer and that the coating can comprise a combination of alumina and a yttrium-containing material; see Parkhe paragraphs [0018] and [0022] disclosing a substrate support with an aluminum base material as well as a protective coating 118 comprising a yttrium-containing protective coating).  Appellant’s arguments that Hanawa is not directed to a protective coating on the substrate-receiving surface or that Parkhe is directed to a protective cover and not the substrate-receiving surface are not applicable because neither Hanawa nor Parke are relied upon for said claim recitation.
Sun is relied upon for the specific claim recitation that “the at least one aluminum surface comprises a substrate-receiving surface of a substrate support assembly.”  As discussed above, Sun discloses a similar plasma processing chamber, including a plasma cleaning process (see Sun paragraph [0004]), wherein the substrate holder (chuck) can comprise aluminum with layers of a protective coating including alumina and a yttrium-containing material (see Sun paragraphs [0022], [0064], claims 1 and 5 explicitly disclosing that an electrostatic chuck comprising Al or Al2O3 and a ceramic coating comprising Y2O3 and Al2O3 or Y4Al2O9).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a substrate support surface that comprises an aluminum support with a yttrium-containing material disposed on an alumina material as disclosed by Sun, and the results would have been predictable as well as for the known benefits of protecting the chamber and components from corrosion (see, e.g., Sun paragraph [0004] disclosing the benefits of chamber materials that are resistant to plasmas to minimize particle contamination as well as materials having superior plasma resistance, lower costs, superior flexural strength and/or thermal shock resistance).
Regarding Appellant’s arguments to Sun (see Appeal Brief Argument (D) starting on page 13), Appellant argues that Sun fails to provide for a protective coating comprising an alumina material disposed on the aluminum surface and a yttrium-containing material disposed on the alumina material by citing Sun paragraph [0022] disclosing a composite ceramic; however, Sun explicitly discloses that the electrostatic chuck can comprise aluminum with a coating comprising Y2O3 and Al2O3 (alumina) (see Sun claim 1).  Thus, Appellant’s argument that Sun only discloses a composite ceramic coating including “a compound of Y4Al2O9 and a solid solution of Y2-xZrxO3” ignores the explicit disclosure of Sun claim 1. Furthermore, both Hanawa and Parkhe disclose that use of a protective coating comprising an alumina material disposed on the aluminum surface and a yttrium-containing material disposed on the alumina material in plasma chamber components are known in the art of plasma processing and cleaning and the benefits thereof (see Parkhe paragraph [0018] and [0022] disclosing yttrium-containing protective covers as a known plasma or halogen-containing gas resistant material; see Hanawa paragraphs [0029]-[0032] disclosing the benefits of using protective coatings).  It would have been obvious to one of ordinary skill in the art at the time of filing to use said protective coatings in the plasma chamber components of Ji since Hanawa, Parkhe and Sun disclose the benefits of said protective coatings.
  
D)	The recitation “wherein a removal rate of the residual high-k dielectric material is greater than a removal rate of the yttrium-containing material coted on the at least one aluminum surface” is merely describing the plasma cleaning process.
	Regarding Appellant’s argument to the removal rate of the residual high-k dielectric (see Appeal Brief Argument (E) starting on page 14), Appellant argues that the cited prior art does not disclose the recitation “wherein a removal rate of the residual high-k dielectric material is greater than a removal rate of the yttrium-containing material coted on the at least one aluminum surface;” however, said recitation is merely describing the plasma cleaning process.  Ji discloses a plasma cleaning of the plasma chamber and its components by removing the high-k dielectric residuals via a plasma of a halogen-containing gas, and as such, it is understood that the plasma cleans the chamber by removing the high-k dielectric residuals while keeping the plasma chamber and its components intact.  To argue otherwise would mean that the plasma cleaning would be removing portions of the plasma chamber and thereby damaging the chamber itself, and such an argument would render the plasma cleaning inoperable.
 As discussed above, since the combination of Ji, Hanawa and Sun disclose the same steps of introducing a reactive species from BCl3 gas to remove residual high-k dielectric material from a plasma chamber and components comprising an aluminum surface with a yttrium-containing protective coating, it is inherent or reasonably expected that the high-k dielectric material has a greater removal rate than the yttrium-containing protective coating since the purpose of the cleaning method disclosed by Ji is to remove the high-k dielectric material residues from the chamber surfaces and that a yttrium-containing protective coating is highly chlorine resistive (see Ji paragraph [0015] and Hanawa paragraph [0065]).  To argue that the combination of Ji, Hanawa and Sun does not disclose that the removal rate of residual high-k material is greater than the chamber component material would mean that the plasma cleaning process is no longer cleaning the plasma chamber but is now damaging the plasma chamber by removing/etching the chamber components via the plasma.  Such an argument would render the plasma chamber cleaning process inoperable since the plasma process would be damaging the plasma chamber and its components

E)	The cited prior art discloses the recitation “reacting the residual high-k dielectric material with the reactive species to form a volatile product without applying DC bias power” in claim 13 and “permitting the reactive species to react with the residual high-k dielectric material to form a product in a gaseous state without applying DC bias power” in claim 20.
	Regarding Appellant’s argument to the rejections of claim 13 and 20 (see Appeal Brief Argument (F) starting on page 14), Appellant argues that Ono requires the presence of an oxygen-containing gas or an oxidizing gas.  As discussed in the Final Office Action, Ono discloses that it is known in the art of plasma cleaning chambers to remove residual high-k dielectric materials, such as zirconium dioxide and hafnium dioxide (see Ono claim 5), using a halogen-containing reactive gas (see Ono claim 2).  Ono further discloses that use of said plasma cleaning of a high-k dielectric material from a plasma chamber can be done without applying a bias voltage (see Ono paragraph [0030], [0053] and [0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the bias-free, halogen-containing reactive gas to remove the high-k dielectric material as disclosed by Ono in order to improve the cleaning time and efficiency of the cleaning process (see Ono paragraphs [0053]-[0054] disclosing that using said plasma cleaning method of Ono rapidly etches off the high-k dielectric material from the plasma chamber and that the production efficient can be improved).  It is noted that neither claim 13 nor claim 20 preclude the use of an oxygen-containing gas or an oxidizing gas during the plasma treatment and as such, does not preclude the bias-free plasma cleaning of Ono.
	Appellant’s arguments regarding the process conditions of Ono are not persuasive because neither claim 13 nor claim 20 recite a required power level.  As discussed above, Ono discloses that it is known in the art to use the bias-free, halogen-containing reactive gas to remove the high-k dielectric material as disclosed by Ono in order to improve the cleaning time and efficiency of the cleaning process (see Ono paragraphs [0053]-[0054] disclosing that using said plasma cleaning method of Ono rapidly etches off the high-k dielectric material from the plasma chamber and that the production efficient can be improved).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS LEE/Primary Examiner, Art Unit 1714                                                                                                                                                                                                        

Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714         

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.